Citation Nr: 1505037	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  08-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected disability.

5.  Entitlement to an increased rating for a lumbosacral strain, currently evaluated as 20 percent disabling, to include on an extraschedular basis. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1973. 

This appeal to the Board of Veteran's Appeals (Board) arose from an October 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Togus, Maine.  In September 2009, the Board remanded this case.  

The Veteran appeared at Board hearings in May 2009 and November 2012 before two of the undersigned Veterans Law Judges.  Thereafter, the Veteran was sent a letter in which he was offered a hearing before a third Veterans Law Judge.  The Veteran waived his right to that hearing.  

The Veteran and his representative submitted additional medical evidence in May 2014, but waived initial RO jurisdiction over that evidence.  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor his left knee disabilities, degenerative joint disease and residuals of anterior cruciate ligament and medial meniscus tears, are attributable to his service-connected low back disability.  

2.  Resolving reasonable doubt in the Veteran's favor his left hip disability, psoas muscle disability, is attributable to his service-connected low back disability.

3.  Resolving reasonable doubt in the Veteran's favor his left ankle disabilities, degenerative joint disease with chronic peroneal tendonitis, are attributable to his service-connected low back disability.

4.  Resolving reasonable doubt in the Veteran's favor his left foot disability, residuals of Morton's neuroma consisting of splaying of the forefoot with numbness at the web space of the second and third toes, is attributable to his service-connected low back disability.

5.  The Veteran's lumbosacral strain, degenerative joint disease, and degenerative disc disease, results in limitation of spinal motion to the functional equivalent of no less than 45 degrees, and it does not cause ankylosis.

6.  The Veteran has neurological impairment of the left lower extremity which is, at worst, moderately severe, and associated with his low back disability.


CONCLUSIONS OF LAW

1.  The Veteran's left knee disability, degenerative joint disease and residuals of anterior cruciate ligament and medial meniscus tears, is proximately due to or the result of a service-connected low back disability.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. §§ 3.303, 3.304 (2014).  

2.  The Veteran's left hip disability, psoas muscle disability, is proximately due to or the result of a service-connected low back disability.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304 (2014).  

3.  The Veteran's left ankle disability, degenerative joint disease with chronic peroneal tendonitis, is proximately due to or the result of a service-connected low back disability.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304 (2014).  

4.  A left foot disability, residuals of Morton's neuroma consisting of splaying of the forefoot with numbness at the web space of the second and third toes, is proximately due to or the result of a service-connected low back disability.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304 (2014).   

5.  The criteria for a rating in excess of 20 percent for a service-connected low back disability have not been met, to include on an extraschedular basis.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5237 (2014).

6.  A 40 percent rating, but no more, is warranted for neurological impairment of the left lower extremity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims of entitlement to service connection are being granted on a secondary basis.  As such, any deficiencies with regard to Veterans Claims Assistance Act of 2000 are harmless and nonprejudicial with regard to those claims.

In August 2006 VA notified the claimant of the information and evidence not of record that is necessary to substantiate his claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Additional letters were issued in October and November 2011.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's pertinent records have been obtained and associated with the record.  The claim was remanded in September 2009 to obtain additional medical evidence and there was compliance with that remand.  In obtaining additional medical information, the Board is satisfied there was compliance with the remand directives.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of his disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at Board hearings.  The hearings were adequate as the Veterans Law Judges who conducted the hearings explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R .§  3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


Service Connection

The Veteran and his attorney assert that his  left hip, left knee, left ankle and left foot disabilities are attributable to a surgical procedure (a left inguinal hernioplasty) that took place during active duty. The Veteran, who is about six feet and five inches tall, maintains that during this surgery, his lower extremities were not properly supported.  He asserts that the position that he was placed in (with his lower extremities hanging off of the operating table) resulted in a back disability as well as left lower limb shortening which ultimately caused left hip, left knee, left ankle, and left foot disabilities.  The Veteran is currently service-connected for lumbosacral strain and post-operative residuals of a left inguinal hernia. 

As noted, during service, the Veteran underwent a left inguinal hernioplasty. 
A review of the hernia operation records shows that his post-operative course was unremarkable.  He resumed active duty following the operation in January 1972, and was asymptomatic at that time.  

In March 1974, the Veteran was afforded a VA examination.  His lower extremities were equal in length.  X-rays reflected normal disc spaces and alignment of the vertebral bodies.  

When examined by VA in August 1978, the examiner noted that the Veteran had a chronic low back strain with a marked postural defect, a short left leg, and  functional scoliosis.  He was prescribed a 1/2 inch heel lift.  X-rays revealed a sacral laminal defect, which was noted to be a congenital anomaly.

In April 1977, the Veteran was treated by VA for a possible left knee meniscus tear. Surgery was discussed as a treatment option; however, the Veteran left the hospital against medical advice.  

The Veteran was evaluated in August 1978 by a VA orthopedist, L.M., M.D., who indicated that the Veteran  had a postural defect with a short left leg and functional scoliosis. 

In October 1979, another private physician, V.O., M.D., indicated that the Veteran had undergone left knee surgery in February 1979 for a torn anterior cruciate ligament as well as a partial medial meniscectomy.  In November 1980, a VA orthopedist recommended exercises as well as a heel lift.  In May 1981, the private physician, Dr. V.O., indicated that the knee disability was due to a 1977, i.e., postservice work-related injury.   

The Veteran was seen by another private physician, Dr. D.B., who indicated that the original knee injury occurred while the Veteran was playing basketball in 1976 or 1977.  He sustained another work-related injury in 1977 when he slipped and fell down an embankment.  

In September 1981, V.O., M.D., indicated it could be argued that there was a causal relationship between the Veteran's back pain and his leg pain due to his dysfunction of the quadriceps and hamstrings, and his abnormal gait.

In 1986, Dr. V.O., performed arthroscopic surgery on the Veteran.  During surgery, a chronic rupture of the anterior cruciate ligament of the left knee was noted along with some degenerative changes.  The Veteran was then seen by another private orthopedic surgeon, Dr. J.H., who discussed possible reconstructive surgery and noted the history of a work-related injury.  

In a January 1993 letter, M.S., NMT, noted that the Veteran's psoas muscle was strained, causing an alteration in the normal gait pattern.  

In March 1993, the Veteran was afforded a VA examination by Dr. A.  At that time, it was noted that during service, the Veteran underwent surgery for an inguinal hernia.  According to the Veteran, his legs were left hanging over the end of the operating table and since that time, he had suffered from low back pain.  In addition, the Veteran related that his left leg was shortened by a 1/2 inch.  In 1978, the Veteran suffered a spontaneous rupture of his left anterior cruciate ligament with a torn meniscus.  The Veteran indicated that his shortened leg resulted in his knee injury.    Dr. A. opined that the left knee disability was not the result of the low back condition.  

In August 1996, the Veteran was seen by another orthopedic surgeon, Dr. F.L.A., who noted that the Veteran had developed progressive instability of the left knee post-operatively.  Another orthopedic surgeon, Dr. M.B., recommended anti-inflammatory drugs as well as physical therapy for the left knee.  The Veteran then underwent arthroscopic surgery again in July 1999.  An August 1999 opinion from Dr. S.J. indicated that there was no problem with the left knee prior to 1977, i.e., several years postservice.  A subsequent arthroscopic resection of a loose body for the medial compartment of the left knee was performed.  The anterior cruciate ligament was absent.  

In September 2003, K.D.S, DO, indicated that the Veteran had a Morton's neuroma of the left foot.  Records dated in April 2006 continue to show that the Veteran had neuromas of the left foot.  In addition, in April 2006, the Veteran underwent left lateral ankle stabilization surgery.  In July 2006, it was noted that he would have excision of the neuromas.  

The Veteran was afforded a VA examination in September 2006.  It was noted that he had developed left forefoot numbness two years earlier and two Morton's neuromas were surgically removed (in July 2006).  The Veteran had splaying of his left forefoot with numbness at the web space of the left second and third toes, due to Morton's neuroma.  Also, it was noted that the Veteran felt that his inservice hernia repair was botched, resulting in adverse effects to his low back, left knee, left hip, and left forefoot.  The Veteran stated that his psoas major muscle was injured and he had 1/2 inch leg shortening.  Thereafter, in 1978, the Veteran reported that his left knee gave out while he was playing basketball and he underwent surgical repair.  The September 2006 VA examiner opined that the left inguinal hernia repair did not have anything to do with his low back, left knee, left hip, and left hip problems.  On a subsequent November 2007 examination, the same examiner opined that the Veteran's degenerative disc disease was unrelated to his low back strain, but was rather due to his age, occupation, lifestyle, and hereditary predisposition.  

In May 2008, Dr. F.A.G., an orthopedic surgeon reviewed the history of the Veteran's inservice hernia surgery.  In addition, he noted the 1978 findings of the laminal defects at the sacral segments which were determined at that time to be a congenital anomaly causing a shortened left leg.  The subsequent medical records were also reviewed.  Dr. F.A.G. stated that it was his opinion that there was a lumbosacral injury which occurred during the hernia surgery in service when the Veteran was positioned supine on an operating table.  Dr. F.A.G. related that an intervertebral disc, facet joint, and cauda equine injury occurred as a consequence of his placement on the operating table.  Subsequently, the Veteran had gait disturbance and lumbosacral pain.  He had altered control of the lower extremity and his left knee injury represented a complication of the gait pattern change.  In addition, the Veteran developed a neuroma of the left foot as well as chronic left ankle pain and left peroneal tendon pain.  His left foot and ankle conditions were also considered by this physician to be late complications of the lumbosacral injury which occurred during service, noting that the Veteran was particularly vulnerable to the injuries because of a tethered conus and incomplete closure of the bony neural arch at several multiple sacral segments. 

In August 2008, the Veteran was again examined by  VA examiner, Dr. A.  Dr. A. agreed with Dr. S., the examiner who conducted the 2006 and 2007 VA examinations, but Dr. A. opined the Veteran's degenerative disc disease and left S1 radiculitis were causally linked to the service-connected lumbosacral strain, whereas Dr. S. opined they were unrelated to a lumbosacral strain but instead were secondary to the aging process, as well as the Veteran's occupation, lifestyle, and hereditary predisposition.  Dr. A. also opined that the Veteran's left knee disability was unrelated to the Veteran's low back disability, but was due to a (post-service) basketball injury; his left ankle injury was due to manipulation by his chiropractor; and his left foot problems were due to neuromas.  In August 2010, Dr. A. further indicated that the Veteran did not have any neurological problems due to his low back disability, which conflicted with his prior opinion.  He also stated that the problems of the left lower extremity were not aggravated by the Veteran's low back.  He indicated that he disagreed with Dr. F.A.G. because the Veteran had a negative neuromuscular examination of the lower extremities in 1972, when examined for compensation purposes.  (However, the Board notes that there was no examination in 1972.)  He further stated that he knew of no scientific evidence that lumbar muscle strain resulted in lower extremity neurological dysfunction.  

Thereafter, T.M.G., DO stated that the Veteran's low back and left lower extremity pain began after an injury sustained during service.  

In December 2011, the Veteran was afforded a VA examination which concluded that the Veteran's left ankle degenerative joint disease was not caused by the in-service hernia repair, but was rather due to injury sustained during chiropractic treatment as well as the Veteran's long career as a mail carrier.  

In August 2013, the Board requested an expert medical opinion from  VA specialists. In a December 2013 report, two VA examiners (an orthopedist and neurologist) responded to the Board's request. It was noted that the Veteran felt that he had left hip, left knee, left ankle, and left foot disabilities which were the result of hernia surgery.  During the surgery, the Veteran believed that his lower legs were not adequately supported by the operating table (due to his 6 foot and 5 inch height) with his legs hanging off the operating table, and that the lack of support caused injury to the low back and the psoas muscle/left hip.  In turn, the injury to the psoas muscle led to a functional shortening of the left lower extremity which led to problems with the left knee, ankle, and foot.  The examiners also noted that the Veteran reported that his left knee broke down while he was playing basketball in 1977 due to the leg length discrepancy and the improper rotation of the left hip.  The examiners opined that it was less likely than not that the current disc disease and arthritis of the low back are proximately due to, or the result of, the service-connected low back strain.  Furthermore, it was less likely than not that any current disc disease and arthritis are permanently aggravated by the service-connected low back strain.  

The examiners also opined that it was less likely than not that any current left hip, left knee, and left foot disability had its clinical onset during service or was related to any in-service disease, event, or injury, including due to the hernia repair.  The VA examiners noted that the full medical record from the hernia repair was not available.  However, as noted on the discharge summary, the Veteran reportedly had an uneventful recovery from the operation and no complications.  Furthermore, the contention that positioning on the operating room table with the foot and lower legs extending beyond the end of the table could have caused an injury to the low back and subsequently any disabilities of the left hip, left knee, left ankle, and left foot, was not based on any medical evidence or rational thought.  The VA examiners stated that even if the Veteran's feet and lower legs were not supported, the pressure applied to his calves would not have caused any pressure on his joints.  Furthermore any tension on his joints would have been minimal, and be far less than the tension that occurs in the course of normal activities of daily living.  

Furthermore, the examiners opined it was less likely than not, that any current disability of the left hip, left knee, left ankle, and left foot, is proximately due to, or the result of, the service-connected low back strain.  The VA examiners indicated that it was somewhat unclear to what degree the Veteran's left lower extremity may be shorter than his right lower extremity because his limb lengths had not been measured in an objective manner.  The Veteran stated that the leg length discrepancy was 1/2 inch.  Even if this was the case, the examiners indicated that this discrepancy was not associated with an altered gait, the presence of pain, or the development of arthritis.  Furthermore, the examiner stated that there was nothing in the record that would suggest that a leg length discrepancy might have been the result of or aggravated by any medical care provided to the Veteran at any point in his life, including during service.  

With regard to the left psoas muscle, the examiners indicated that in September 2006, Dr. S.'s evaluation showed no contracture of either hip and the iliac crests were level.  Also, the examiners indicated that the contention that chiropractic adjustments would temporarily relieve such spasm and restore leg length were not credible.  It was also opined that the Veteran did not have an altered gait during service or before or after the hernia surgery.  An altered gait appeared after he tore his anterior cruciate ligament of the left knee in 1977.  Thereafter, his gait was noted to be normal as of August 2003.  The examiners opined that the hernia repair did not result in any injury.  It was indicated that the left knee was injured in 1977, long after service, and was unrelated to the low back, altered gait, leg length discrepancy, or the hernia repair.  The examiners stated that it could not be determined if chiropractor manipulation injured the left ankle, but there was no evidence that any injury to the left ankle was the result of the low back, altered gait, leg length discrepancy, or the hernia repair.  The same was noted to be true for the foot and the Morton's neuromas.  

Thereafter, two additional private opinions were received from Dr. F.A.G. (who had previously provided an opinion) as well as Dr. D.B.M., a flight surgeon, and board-certified orthopedic surgeon.  

In an April 2014 statement, Dr. F.A.G. disputed the conclusions made in the recent December 2013 VA opinion (discussed above).  He stated that there were specific references to low back and lower extremity symptoms following the Veteran's 1971 herniorrhaphy.  The Veteran provided a vivid description of how he was placed on the operating table.  Given the surgical position and poorly padded operating table, he opined that there was a risk of neural compression.  The fact that the medical records did not document the Veteran's positioning demonstrated that the risk posed by positioning was not recognized at that time.  Dr. F.A.G. indicated that he accepted the Veteran's vivid description of his position on the operating table as accurate.  The examiner disputed the accuracy of the statement that there was no scientific information that would suggest either new injury or aggravation of a preexisting problem.  Rather, he argued that the specific anatomical condition and the positioning under anesthesia were relevant considerations.  He stated that under anesthesia, the patient loses the protective tensioning of the abdominal,  paraspinal, iliopsoas, quadratus lumborum, multifidus, sacrospinalis and the longissimus dorsi musculature.  He explained that these muscles act in concert to protect the spine from assuming positions which exceed normal physiological range of motion.  The impact of the anesthesia on the musculature combined with the extension of the spine, tensile loading of the intervertebral disc and anterior longitudinal joints and neural foraminal openings, were specific factors which increased the level of risk for the Veteran.  Incomplete closure of the sacral neural arches was documented on the x-ray of the spine.  The physician indicated that the Veteran was exposed to not only extension of the lumbar spine through pelvic rotation as the limbs were off the end of the table, but also exposed to direct pressure  on the sacrum at the levels where there was incomplete closure of the posterior structures.  Dr. F.A.G. indicated that the scientific basis for assessing and addressing the risks of patient positions were reviewed in the orthopedic and neurosurgical literature, which he further discussed and cited.  He concluded that the appropriate measures regarding the positioning of the Veteran were conspicuously lacking in this case, resulting in the low back and lower extremity symptoms.  

In his April 2014 opinion, Dr. D.B.M., addressed the etiology of the Veteran's left ankle, left foot and back disabilities.  He referred to the record and accurately reported prior findings, to include the Veteran's medical history, work activities, and medications.  This physician concluded that the Veteran's thoracolumbar spine pathology was not the direct cause of the anterior cruciate ligament injury to the left knee.  Likewise, the left ankle symptoms were not a direct result of the lumbar pathology.  With regard to the Veteran's positioning on the table, this physician referred to Dr. F.A.G.'s findings (discussed above) and agreed that proper positioning during surgery was a well-known edict for any surgical procedure and that the relaxation of muscles that support the lumbar spine places the individual in a vulnerable position.  He agreed with the findings of Dr. F.A.G. with regard to the Veteran's experience of being improperly positioned.  Dr. D.B.M., disagreed with Dr. S.'s opinion that certain lumbar findings were due to work and the wear and tear on the spine.  Dr. D.B.M. essentially indicated that the degenerative changes that had occurred over the last 25 years were due to the inservice injury.  He opined that the Veteran currently suffers from mechanical low back syndrome, and provided supporting medical article evidence.  He indicated that there were several etiologies, including the effect of torsion on the spine.  In sum, he indicated that the Veteran's inservice experiences, including the hernia repair, resulted in and compounded the back disability.  The low back disability also included S1 radiculopathy.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  In sum, 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and these restrictions appear to have no basis in the Allen decision itself.  

In this case, the Veteran's claim was filed prior to the effective date of the revised regulation (October 10, 2006).  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied.  When a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent evidence of a current disability; (2) a service-connected disability; and (3) competent evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin.  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, there are numerous medical commentaries with regard to the Veteran's claimed disabilities, with conflicting opinions.  All of the physicians are competent to furnish opinions as they possess the requisite knowledge to do so as medical professionals.

At the outset, although there are conflicting opinions regarding whether the degenerative joint and disc diseases are part of the service-connected low back disability, there is sufficient competent evidence to at least place the evidence in equipoise.  Thus, and again as discussed in more detail below, the degenerative joint and disc diseases are considered part of the service-connected low back disability.  (As the disc disease results in left lower extremity radiculopathy, under VA's rating code, that disability is also rated as part of the low back disability, but with a separate rating per below.)

Turning to the question of the claimed left lower extremity disabilities involving the  hip, knee, ankle and foot, there were clearly post-service injuries to the left knee and left ankle.  In addition, the Veteran had neuromas of the left foot.  He asserts that the inservice hernia operation resulted in a leg shortening and abnormal gait which rendered him susceptible to injury.  

Dr. V.O. indicated that there was a causal relationship between the Veteran's back and leg pain due to his dysfunction of the quadriceps and hamstrings and his abnormal gait.  Dr. M.S. opined that the Veteran's abnormal gait patterns were due to muscle dysfunctions.  Dr. T.M.G., opined that the Veteran's low back and left lower extremity pain began after an injury sustained during service.  Dr. F.A.G. has provided the most extensive of the positive opinions in letters dated in May 2008 and April 2014.  The physician stated that it was his opinion that there was a lumbosacral injury which occurred during the hernia surgery in service when the Veteran was positioned supine on an operating table and both intervertebral disc, facet joint, and cauda equine injury occurred as a consequence.  Subsequently, the Veteran had ongoing gait disturbance as well as altered control of the lower extremity.  His left knee injury, neuroma of the left foot, left ankle, and, in general, all left lower extremity impairments represented complications of the gait pattern change.  He indicated that due to the positioning during surgery, the Veteran was particularly vulnerable to the injuries because of a tethered conus and incomplete closure of the bony neural arch at several multiple sacral segments.  He basically indicated that the low back condition (and altered gait) caused the lower extremity conditions.

Conversely, VA physicians indicated that the left knee disability was not the result of the low back condition (March 1993 examination); the left inguinal hernia repair did not have anything to do with his low back, left knee, left hip, and left hip problems (September 2006 examination); the Veteran's left knee disability was unrelated to the Veteran's low back disability but was due to a basketball injury; his left ankle injury was due to manipulation by his chiropractor, and his left foot problems were due to neuromas (August 2008 examination); the Veteran's left ankle degenerative joint disease was not caused by the hernia repair but was rather due to injury sustained during chiropractic treatment as well as the Veteran's long career as a mail carrier (December 2011 VA examination); and a private opinion of Dr. S.J. indicated that there was no problem with the left knee prior to 1977.  The later December 2013 VA opinion indicated no relationship between claimed disabilities and service.  The opinion of Dr. D.B.M., who indicated the left knee and ankle disabilities were due to post-service injuries, but agreed with the converse opinions that the Veteran's positioning during hernia surgery caused lumbar disability with neurological impairment down the left lower extremity.  No opinion was provided by him regarding aggravation of the left lower extremity disabilities by the low back condition.

Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  However, the Board also notes that the Veteran is competent in this case to report his symptoms.  The Board also accepts as credible his report of being placed in a vulnerable position during the inservice hernia operation.  Since the Veteran has not received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition, the medical expert opinions are more probative regarding the causation question in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Of particular significance in this case were the last three opinions of the VA examiner in December 2013, the opinion of Dr. D.B.M., and the opinion of Dr. F.A.G, as all three of these physicians had the benefit of the review of the entire record.  All three examiners cited to pertinent findings in the record, both medical and lay findings.  The opinions do not agree in their entirety.  However, all three cited to rationale for the findings contained therein, and all three have support in the record.  The Board therefore attaches significant probative value to these opinions, as they are reasoned, detailed, and consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

In sum, the record establishes that the Veteran's low back was injured during the hernia surgery and service connection for lumbosacral strain has been granted on this basis.  Post-service injuries and disabilities occurred with regard to the left lower extremity joints, as claimed.  The evidence in its totality does not reflect that the claimed disabilities of the left hip, left knee, left ankle, and left foot were incurred directly during service nor has it definitively been shown that left leg shortening resulted due to the inservice surgery.  Rather, and what has also been advanced by the Veteran, is that his low back disability resulted in an altered gait pattern.  The Board finds that the medical evidence of record is in relative equipoise as to the matter of whether claimed left hip, left knee, left ankle, and left foot disabilities are etiologically related to the low back disability.  Although the Veteran sustained post-service injuries, particularly to his left knee and left foot, the evidence in support of his claim tends to show that he had preexisting disabilities due to his abnormal gait pattern which made him susceptible or vulnerable to further injury.  As noted, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by specialists and were based on mostly accurate medical histories.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Accordingly, secondary service connection is warranted for left knee disability, degenerative joint disease and residuals of anterior cruciate ligament and medial meniscus tears; a left hip disability, psoas muscle disability; a left ankle disability, degenerative joint disease with chronic peroneal tendonitis; and a left foot disability, residuals of Morton's neuroma consisting of splaying of the forefoot with numbness at the web space of the second and third toes.

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

 Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran is competent to report pain and other symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

At previously noted, there are conflicting opinions regarding whether the degenerative joint and disc diseases are part of the service-connected low back disability; however, there is sufficient competent evidence to at least place the evidence in equipoise.  Degenerative joint and disc diseases are considered part of the service-connected low back disability.  

In June 2006, correspondence was received in which the Veteran requested an increased rating for his service-connected lumbosacral strain. 

In conjunction with the claim, the Veteran was afforded a VA examination in September 2006.  It was noted that the Veteran had retired from the postal service.  The Veteran indicated that he had consistent pain with occasional radiation down the left lateral and posterior leg to the foot, with numbness.  He stated that there was weakness in the low back with diminished bending, lifting, and prolonged driving capacity.  His left leg occasionally felt like a "noodle."  He stated that stiffness was present on the left side.  He used Advil and Valium for relief.  The Veteran was able to flex to 90 degrees, lateral bend to 5 degrees, extend to zero degrees, and bilaterally rotate to 10 degrees.  Repetition had a minimal effect.  There was a decrease in endurance and easy fatigability.  Toe and heel walk were done well.  In a sitting position, legs could be brought parallel to the floor.  X-rays revealed loss of lordotic curve with multi-level hypertrophic spondylosis and osteophyte formation.  The impression was chronic recurrent low back strain.  The examiner also indicated that the Veteran had degenerative joint and disc disease of the lumbar spine which was unrelated to the low back strain and was likely related to age and wear and tear.  

In November 2007, the Veteran was afforded another VA examination.  It was noted that the Veteran's complaints were unchanged from the last examination.  The Veteran was able to flex to 90 degrees, lateral bend to 10 degrees, extend to zero degrees, and bilaterally rotate to 10 degrees.  Repetition increased discomfort, but did not change performance.  The other findings were the same as on the prior examination.  The impression was chronic recurrent low back strain.  The examiner also indicated that the Veteran had degenerative joint and disc disease of the lumbar spine which was unrelated to the low back strain and was related to age, occupation, lifestyle, and hereditary disposition.  

In May 2008, the Veteran was examined by F.A.G., M.D.  Low back pain radiating down the left leg was noted.  Dr. F.A.G. felt that the Veteran's lumbar disability warranted a 40 percent rating under Diagnostic Code 5295.  He indicated that the associated left knee and foot disabilities were the equivalent of "listing."

In August 2008, a VA examiner opined that the Veteran's degenerative joint and disc disease with left S1 radiculopathy was associated with the chronic lumbosacral strain.  However, the examiner then clarified that any radicular problems were unrelated to the lumbosacral strain.

In a November 2008 letter, T.M.G., D.O., stated that the Veteran had back pain which was constant and rated 6 out of 10 (with 10 being the worst) on a daily basis.  The Veteran underwent steroid injections which yielded excellent, though temporary results.  Symptoms were exacerbated with bending, lifting, walking, and prolonged standing.  Symptoms were generally improved with heat, ice, rest, sitting, exercise, massage, muscle relaxers, anti-inflammatories, acupuncture, use of orthotics, and stretching.  A magnetic resonance imaging (MRI) revealed bulging discs.  In another undated letter, it was noted that the Veteran had increased back pain.  Clinical records also documented somatic dysfunction and osteopathic treatment.  

In a November 2010 letter, T.M.G., D.O., indicated that the Veteran had been participating on ongoing osteopathic evaluation and treatment for chronic low back, and left lower extremity pain.  

In May 2011, the Director of Compensation Services opined that the Veteran's lumbosacral strain did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular standards; thus a rating in excess of 20 percent on an extraschedular basis was not established.  

In November 2011, the Veteran was afforded a VA examination.  Range of motion testing revealed flexion to 80 degrees with pain at 45 degrees; extension to zero degrees and pain at that point; right and left lateral flexion to 10 degrees with pain at that point; right and left lateral rotation to 15 degrees with pain at that point.  The Veteran was able to perform repetitive use testing with 3 repetitions with motion the same as when pain started, except for lateral flexion which was reduced to 10 degrees.  The Veteran had functional impairment with less movement than normal, weakened movement; and pain on movement.  There was localized tenderness or pain to palpation.  The Veteran also exhibited guarding or muscle spasm, but no abnormal gait or spinal contour.  The Veteran did not exhibit radicular pain and there were no other neurological abnormalities such as bowel or bladder dysfunction.  The Veteran was noted to have intervertebral disc syndrome.  The examiner stated that there had been incapacitating episodes of less than one week in the past 12 months.  The Veteran did not use any assistive devices.  X-rays showed arthritis, but no vertebral fracture.  The examiner opined that the Veteran was able to work with his back disability for years; therefore his back disability would not preclude obtaining or maintaining employment.  

The December 2013 VA medical opinion did not discuss any new current low back findings for rating purposes.  Dr. F.A.G., in April 2014, provided an opinion, but it also did not include current back complaints for rating purposes.  

In the April 2014 report, Dr. D.B.M. indicated that the Veteran has daily pain in the lumbar region.  The sensation is a tightness and a dull ache.  An increase in activity level increases pain to a sharp level which would radiate to the left lower extremity.  In addition, if he stands for more than 10 to 15 minutes, the pain markedly increases and results in numbness in the left lower extremity including the buttock, thigh, and posterior aspect of the left leg.  There is sometimes general numbing in the left foot.  If the Veteran remains seated for 25-30 minutes, the same escalation.  He uses a special chair at home to accommodate his symptoms.  The Veteran uses Alleve on a daily basis and Hydrocodone when the pain becomes more severe.  In the past, he has used epidural and trigger point injections on four or five occasions.  This physician also indicated that the Veteran's disc disease was part and parcel of his degenerative process and that the Veteran also had related moderate to moderately severe left lower extremity radiculopathy.

The schedular criteria for rating the spine was amended subsequent to the grant of service connection and prior to the claim for an increased rating.  Thus, while the Veteran's disability was originally rated under Diagnostic Code 5295 for lumbosacral strain, and as referenced by Dr. F.A.G., this code is no longer part of the rating schedule.  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  

The Veteran's back disability has been reassigned a rating under Diagnostic Code 5237.  As noted above, the Veteran's disc disease is also part of his service-connected disability.  As such, a rating based on intervertebral disc syndrome will also be considered.  The ratings for intervertebral disc syndrome are designed to accommodate acute exacerbations or flare-ups of disc disease.  As such, the current regulations provide that intervertebral disc syndrome (preoperatively or postoperatively) should be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  In other words, the Veteran is not assigned a separate rating for intervertebral disc syndrome, rather, whichever rating code(s) provide the higher rating are for application.  In this case, a rating based on the Veteran's limitation of motion with a separate rating for his left lower extremity neurological impairment is higher than a rating for intervertebral disc syndrome.  

The rating schedule for rating intervertebral disc syndrome is as follows: A 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.  Note (1): For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Note (2) If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In this case, the evidence reflects that the Veteran has experienced less than one week of an incapacitating episode in a 12 month period.  The rating is less than the currently assigned 20 percent, so a rating on this basis is not advantageous to the Veteran.  

Under the General Rating Formula as applicable to the Veteran's back disability, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted when forward thoracolumbar flexion is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5. 

Note (5) provides that fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

In order for the Veteran to receive a higher rating based on limitation of motion, the Veteran would need to demonstrate ankyloses or forward flexion of the thoracolumbar spine 30 degrees or less.  The Veteran does not have ankylosis and moves his spine in forward flexion.  At worse, even when considering pain, forward thoracolumbar flexion is limited to 45 degrees, which comes within the parameters of the assigned 20 percent rating.  Thus, a higher rating is not warranted.  

The Veteran does, however, have moderate to moderately severe left lower extremity neurological impairment.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  Id., Diagnostic Code 8520.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.

In this case, the Veteran's left lower extremity is, at worse, moderately severe.  Hence, resolving reasonable doubt in the appellant's favor the Board assigns a 40 percent rating.  The Veteran does not demonstrate severe incomplete paralysis with marked muscle atrophy, and as such a 60 percent rating is not in order.  

The Veteran does not have any other associated objective neurologic abnormalities, including bowel or bladder impairment.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 20 percent for the low back disability, but the evidence supports a separate 40 percent rating for left lower extremity neurological impairment.  

In considering the claim for a higher rating, the Board considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Id.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's case has already been referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  It was determined that an extraschedular rating was not warranted.  The Board agrees.  The Veteran's low back complaints and symptoms are adequately contemplated by the assigned combined rating which takes into account his orthopedic and neurological symptoms.  The Veteran has not been frequently hospitalized.  While he has industrial impairment, he also has a myriad of disabilities which play roles in his ability to work.  The back disability alone does not prohibit employment, as shown in the medical evidence.  However, the matter of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is being remanded for consideration in light of the decisions discussed above.  

The Court has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a (claim for individual unemployability) under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment, whereas the latter requires evidence of unemployability.  Id.  According to 38 C.F.R. § 4.1, however, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  The record reflects that the Veteran is not employed.  The Veteran has essentially testified that a combination of his disabilities renders him unable to work.  See Hearing Transcript Page 8.  In addition, there is probative evidence in the medical reports that his back disability alone does not cause unemployability and that his knee in particular precipitated his retirement from the postal service.  Overall, marked interference with employment due to the low back and associated left lower extremity neurological impairment is not shown.  In sum, the assigned ratings for the low back and associated neurological impairment of the left lower extremity adequately represent his level of disability due specifically to these disorders.  There are not exceptional or unusual factors which would render application of the schedule impractical.  As such, an extraschedular rating is not warranted.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to service connection for a left knee disability, degenerative joint disease and residuals of anterior cruciate ligament and medial meniscus tears, secondary to low back disability, is granted.

Entitlement to service connection for a left hip disability, psoas muscle disability, secondary to low back disability, is granted.

Entitlement to service connection for a left ankle disability, degenerative joint disease with chronic peroneal tendonitis, secondary to low back disability, is granted.

Entitlement to service connection for a left foot disability, residuals of Morton's neuroma consisting of splaying of the forefoot with numbness at the web space of the second and third toes, secondary to low back disability, is granted.

Entitlement to an increased rating for service-connected low back disability, to include entitlement to a total disability evaluation on an extraschedular basis, currently evaluated as 20 percent disabling, is denied.  

A separate 40 percent rating for neurological impairment of the left lower extremity, associated with service-connected low back disability, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran contends that he is unemployable due to his service-connected disabilities.  In light of the grants of service connection above, the case should be returned to the AOJ for consideration of a total disability evaluation based on individual unemployability due to service connected disorders, including obtaining a medical opinion, if deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1.  If deemed necessary, obtain a medical opinion as to whether the combined impact of all service-connected disabilities alone prevent the Veteran from engaging in a substantially gainful occupation. 

2.  Readjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders in light of all of the evidence of record.  If the benefit sought remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
                      K. KORDICH		           DEREK R. BROWN
	         Acting Veterans Law Judge                                     Veterans Law Judge
         Board of Veterans' Appeals                                Board of Veterans' Appeals


________________________________
K. PARAKKAL
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


